This case, on another angle, was considered by us in an opinion reported in 119 N.J. Eq. 391. The record was remitted and defendants then sought leave in chancery to submit further proofs. The vice-chancellor decided that the application should be denied. No convincing reason is presented why that conclusion should be disturbed.
The decree below will be affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, HEHER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 10.
For reversal — None. *Page 49